Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered July 26, 2013, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly found that defendant failed to sustain its initial burden of demonstrating that its negligence was not a proximate cause of plaintiff’s injuries. Defendant’s manager testified that neither he nor the building superintendent inspected the fire escape at any time (see Hayes v Riverbend Hous. Co., Inc., 40 AD3d 500, 501 [1st Dept 2007], lv denied 9 NY3d 809 [2007]; Perez v 2305 Univ. Ave., LLC, 78 AD3d 462, 463 [1st Dept 2010]). Numerous witnesses and a surveillance video indicated that the drop down ladder on the fire escape may not have functioned properly, since it did not extend to the ground. Witnesses and the video indicate that persons evacuating the building because of the fire had to jump off the ladder or be assisted to the ground. Defendant failed to demonstrate as a matter of law that the resulting delay in getting off the fire escape was not a significant factor in plaintiff’s accident. *621Concur — Mazzarelli, J.E, Acosta, Renwick, Freedman and Manzanet-Daniels, JJ.